COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Lee Ann Wheelbarger, Terri Tiedeman, Doreen Marderness, Jerry
                          Savoy, Howard Janson, Carla Alan Kivela, James Huseman, Bull
                          Capital Company, James Durham, Mary Lou Durham, Patricia
                          Koelling, and Frank Gezner, Jr., Appellants/Cross-appellees
                                                       v.
                          The Landing of Counsel of Co-Owners, Appellee/Cross-appellant
                                                       and
                          William Henslee, Tom Jenkins, Troy Jones, David Marks, Barnard
                          Pearl, Thomas Walsh, Stan Williams, Andrew Rosenberg, Jack Ereira,
                          and Timothy Patak, Appellees

Appellate case number:    01-13-00619-CV

Trial court case number: 2010-58056

Trial court:              190th District Court of Harris County

        The parties to this appeal have filed a “Joint Motion to Adopt Briefing Schedule”
requesting that we modify the briefing schedule to allow all counsel additional time and to keep
the briefing deadlines the same for both the appeal and cross-appeal. We grant the motion.
       Accordingly, we ORDER that the briefing schedule in this case will be as follows:
           •   All briefs as appellants are due on Wednesday, March 19, 2014;
           •   All briefs as appellees are due on Monday, May 19, 2014; and
           •   All briefs in reply are due on Thursday, June 19, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   Acting individually

Date: February 3, 2014